953 F.2d 1388
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Stephen DANIELS, Defendant-Appellant.
No. 91-35258.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 9, 1992.*Decided Feb. 7, 1992.Rehearing and Rehearing En BancDenied April 22, 1992.

Before JAMES R. BROWNING, D.W. NELSON and CANBY, Circuit Judges.


1
MEMORANDUM**


2
Appellant Stephen Daniels appeals the denial of his 28 U.S.C. § 2255 petition, arguing that his conviction for possession of metamphetamine is invalid because metamphetamine is not a controlled substance under 21 U.S.C. § 811(g)(1) (1988) and its implementing regulations.   We considered and rejected the same arguments in  United States v. Durham, 941 F.2d 886, 888-90 (9th Cir.1991);   United States v. Caperell, 938 F.2d 975, 978-79 (9th Cir.1991);  and  United States v. Kendall, 887 F.2d 240, 241 (9th Cir.1989).   Daniels' statutory arguments accordingly fail.


3
We also reject Daniels' constitutional arguments.   Because the statutory scheme does not involve suspect classifications or fundamental rights, the government need have only a rational basis for treating Vicks Inhalers differently from methamphetamine generally.   See Williamson v. Lee Optical Co., 348 U.S. 483, 491 (1955);   San Antonio School District v. Rodriguez, 411 U.S. 1, 40 (1973).   The differences in form and concentration between the two substances provides this rational basis.


4
For these reasons, the district court's denial of Daniels' section 2255 petition is


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 3(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3